

116 S692 IS: Protect Medical Innovation Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 692IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Toomey (for himself, Ms. Klobuchar, Mr. Alexander, Mr. Blumenthal, Mr. Casey, Mr. Crapo, Ms. Duckworth, Mr. Grassley, Ms. Hassan, Mr. Inhofe, Mr. Isakson, Mr. Jones, Ms. McSally, Mr. Portman, Ms. Rosen, Mrs. Shaheen, Ms. Sinema, Ms. Smith, Mr. Tillis, Mr. Young, Mr. Wicker, Mr. Rubio, Mrs. Hyde-Smith, Mrs. Fischer, Mr. Gardner, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices.
	
 1.Short titleThis Act may be cited as the Protect Medical Innovation Act of 2019. 2.Repeal of medical device excise tax (a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming amendments
 (1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence. (2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.
 (c)Clerical amendmentThe table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E.
 (d)Effective dateThe amendments made by this section shall apply to sales after December 31, 2019.